              Case 9:15-bk-07727-FMD              Doc 54      Filed 09/30/19       Page 1 of 4




                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

In re:      Raul Scott Fails                                        &DVH1R9:15-bk-07727-FMD
            Jean M Fails                                            
                                                                    
Debtor(s)                                                           


                         127,&(2)TRUSTEE¶S FINAL REPORT AND
                           APPLICATIONS FOR COMPENSATION
                             AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that LUIS E. RIVERA
II, trustee of the above styled estate, has filed a Final Report and the trustee and the trustee¶s professionals
have filed final fee applications, which are summarized in the attached Summary of Trustee¶s Final
Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for inspection at
the Office of the Clerk, at the following address:

                               United States Bankruptcy Court
                               Sam M. Gibbons United States Courthouse
                               801 N Florida Avenue, Suite 555
                               Tampa, FL 33602-3899

        Any person wishing to object to any fee application that has not already been approved or to the
Final Report, must file a written objection within 21 days from the mailing of this notice, together with a
request for a hearing and serve a copy of both upon the trustee, any party whose application is being
challenged and the United States Trustee. If no objections are filed, the Court will act on the fee
applications and the trustee may pay dividends pursuant to FRBP 3009 without further order of the Court.


Date Mailed: 09/30/2019                         By:    /s/ LUIS E. RIVERA II
                                                                           Trustee
LUIS E. RIVERA II
P.O. Box 1026
Fort Myers, FL 33902-1026
(239) 254-8466
trustee.rivera@gray-robinson.com




UST Form 101-7-NFR (10/1/2010)
                             Case 9:15-bk-07727-FMD                          Doc 54          Filed 09/30/19             Page 2 of 4


                                                 UNITED STATES BANKRUPTCY COURT
                                                    MIDDLE DISTRICT OF FLORIDA
                                                       FORT MYERS DIVISION
In re:        Raul Scott Fails                                                                         &DVH1R9:15-bk-07727-FMD
              Jean M Fails                                                                             
                                                                                                       
Debtor(s)                                                                                              


                                              SUMMARY OF TRUSTEE¶S FINAL REPORT
                                              AND APPLICATION FOR COMPENSATION

                      The Final Report shows receipts of                                                    $                99,013.75

                      and approved disbursements of                                                         $                 1,540.00

                      OHDYLQJDEDODQFHRQKDQGRIï                                                        $                97,473.75


                                                                         Balance on hand:                                             $     97,473.75

                        Claims of secured creditors will be paid as follows:
 Claim                                                                    Claim              Allowed Amount Interim Payments              Proposed
 No.              Claimant                                               Asserted                of Claim         to Date                 Payment
                                                                                 NONE

                                                                  Total to be paid to secured creditors:                              $          0.00
                                                                  Remaining balance:                                                  $     97,473.75

                        Application for chapter 7 fees and administrative expenses have been filed as follows:
                                                                                                              Interim Payments            Proposed
 Reason/Applicant                                                                             Total Requested       to Date               Payment
 Trustee, Fees - Luis E. Rivera II                                                                       8,150.69                 0.00       8,150.69
 Trustee, Expenses - Luis E. Rivera II                                                                      215.91                0.00         215.91
 Attorney for Trustee, Fees - Henderson, Franklin, Starnes &                                             2,275.00                 0.00       2,275.00
 Holt, P.A.
 Other, Fees - Read and Kelley Estate Services, LLC                                                         200.00                0.00         200.00

                                        Total to be paid for chapter 7 administration expenses:                                       $     10,841.60
                                        Remaining balance:                                                                            $     86,632.15


                        Application for prior chapter fees and administrative expenses have been filed as follows:
           ï The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
UHFHLYHDGGLWLRQDOFRPSHQVDWLRQQRWWRH[FHHGWKHPD[LPXPFRPSHQVDWLRQVHWIRUWKXQGHU86& D RQ
account of the disbursement of the additional interest.

 UST Form 101-7-NFR (10/1/2010)
                    Case 9:15-bk-07727-FMD             Doc 54      Filed 09/30/19         Page 3 of 4
                                                                                         Interim Payments         Proposed
Reason/Applicant                                                    Total Requested            to Date            Payment
                                                          NONE

                         Total to be paid for prior chapter administration expenses:                        $            0.00
                         Remaining balance:                                                                 $       86,632.15


                In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.

                Allowed priority claims are:
Claim                                                              Allowed Amount Interim Payments                Proposed
No.         Claimant                                                   of Claim         to Date                   Payment
                                                          NONE

                                                 Total to be paid for priority claims:                      $            0.00
                                                 Remaining balance:                                         $       86,632.15


                 The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

                 Timely claims of general (unsecured) creditors totaling $540,401.38 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 16.0 percent,
        plus interest (if applicable).

                Timely allowed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments                Proposed
No.         Claimant                                                   of Claim         to Date                   Payment
1-1         Midland Credit Management Inc As A                              4,995.33                 0.00              800.81
2-1         Quantum3 Group Llc As Agent For                                   390.25                 0.00               62.56
3-1         Mohela / Dept Of Ed                                             2,737.95                 0.00              438.92
4-1         Mark Kapsos                                                   527,999.17                 0.00           84,643.94
5-1         Ally Financial                                                  1,425.10                 0.00              228.46
6-1         Ally Financial                                                  2,853.58                 0.00              457.46

                               Total to be paid for timely general unsecured claims:                      $         86,632.15
                               Remaining balance:                                                         $              0.00




UST Form 101-7-NFR (10/1/2010)
                    Case 9:15-bk-07727-FMD             Doc 54      Filed 09/30/19       Page 4 of 4
                 Tardily filed claims of general (unsecured) creditors totaling $0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        JHQHUDO XQVHFXUHG FODLPVKDYHEHHQSDLGLQIXOO7KHWDUGLO\ILOHGFODLPVGLYLGHQGLVDQWLFLSDWHG
        to be 0.0 percent, plus interest (if applicable).


                Tardily filed general (unsecured) claims are as follows:
Claim                                                              Allowed Amount Interim Payments             Proposed
No.         Claimant                                                   of Claim         to Date                Payment
                                                          NONE

                               Total to be paid for tardy general unsecured claims:                      $            0.00
                               Remaining balance:                                                        $            0.00


                  Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        RUGHUHGVXERUGLQDWHGE\WKH&RXUWWRWDOLQJ0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        LQIXOO7KHGLYLGHQGIRUVXERUGLQDWHGXQVHFXUHGFODLPVLVDQWLFLSDWHGWREH0.0 percent,
        plus interest (if applicable).

              Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
      ordered subordinated by the Court are as follows:
Claim                                                          Allowed Amount Interim Payments                 Proposed
No.       Claimant                                                  of Claim             to Date               Payment
                                                          NONE

                                            Total to be paid for subordinated claims:                    $            0.00
                                            Remaining balance:                                           $            0.00




                                                         Prepared By: /s/ LUIS E. RIVERA II
                                                                                         Trustee
        LUIS E. RIVERA II
        P.O. Box 1026
        Fort Myers, FL 33902-1026
        (239) 254-8466
        trustee.rivera@gray-robinson.com

        STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
        H[HPSWLRQ&)5 D  DSSOLHV




UST Form 101-7-NFR (10/1/2010)
